IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


AMERICAN TRAFFIC SOLUTIONS, INC., : No. 329 EAL 2014
                                  :
               Petitioner         :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Commonwealth Court
          v.                      :
                                  :
                                  :
PHILADELPHIA PARKING AUTHORITY, :
                                  :
               Respondent         :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.